PER CURIAM
Defendant was found in contempt of court for having violated a restraining order, and the trial court then entered a judgment stating that defendant was “convicted” of violating the order. On appeal, defendant argues that the judgment erroneously reflects that he was “convicted” of an offense when, in fact, he was not. State v. Caldwell, 247 Or App 372, 375 n 1, 270 P3d 341 (2011) (“A conviction for contempt is not a proper disposition. See State v. Campbell, 246 Or App 683, 267 P3d 205 (2011) (accepting state’s concession that contempt is not a crime and that the court erred in entering a conviction for contempt); State v. Reynolds, 239 Or App 313, 243 P3d 496 (2010) (accepting state’s concession that trial court erred in imposing a judgment of conviction and sentence after finding the defendant in contempt).”). We agree with defendant that the judgment erroneously states that he was “convicted” of contempt, and we reverse and remand for the trial court to enter a judgment that instead makes clear that defendant was found in contempt of court.
Reversed and remanded with instructions to enter judgment finding defendant in contempt of court and imposing punitive damages.